Citation Nr: 0925771	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-11 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left eye 
disability, to include glaucoma and iris atrophy, and if so, 
whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, and if 
so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to compensation for a left eye 
disability, to include glaucoma and iris atrophy, under 
38 U.S.C.A. § 1151, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from February 1957 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and January 2007 rating 
decisions by the Milwaukee, Wisconsin, Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  
The May 2005 decision declined to reopen claims for service 
connection for either a left eye or headache disability, 
while the January 2007 decision declined to reopen a claim 
for entitlement to 38 U.S.C.A. § 1151 benefits for the left 
eye.

The Veteran testified at an April 2009 hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is now associated with the claims file.  The 
Board notes that the Veteran's testimony regarding his 
38 U.S.C.A. § 1151 claim is considered to be a timely 
substantive appeal perfecting his appeal.

The issue of 38 U.S.C.A. § 1151 compensation for the left eye 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left eye disability, to include 
glaucoma and iris atrophy, and service connection for 
headaches, were both most recently denied in an unappealed 
September 2004 Board decision, which declined to reopen a 
previously denied claim.  The underlying denial was based on 
findings that no nexus to service was shown for the current 
disability.

2.  Evidence received since September 2004 has not been 
previously considered by agency decision makers, but is 
cumulative and redundant of evidence already of record, does 
not address an unestablished fact, and raises no reasonable 
possibility of substantiating either the claim for service 
connection for a left eye disability, or the claim for 
service connection for headaches.


CONCLUSIONS OF LAW

1.  The September 2004 Board decision was final as to the 
issues involving service connection for a left eye disorder 
and headaches.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 
(2008).

2.  New and material evidence to reopen a claim of service 
connection for a left eye disability, to include glaucoma and 
iris atrophy, has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence to reopen a claim of service 
connection for headaches has not been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, VA has met its notice obligations through March 2005 
correspondence sent to the Veteran prior to adjudication of 
his claims.  This was a re-mailing of a February 2005 letter 
to an updated address.  The letter informed the Veteran of 
the elements of a claim of service connection, described the 
evidence and information necessary to substantiate the 
claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, the letter informed the Veteran that new and 
material evidence was required to reopen his previously 
denied claim.  Those concepts were defined, and the basis for 
the prior denial was accurately presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Finally, the Veteran was 
informed of VA policies and practices with regard to 
assignment of effective dates or disability evaluations in 
March 2006 correspondence.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any error in the timing of that notice is 
harmless, in light of the decisions below. 

VA additionally has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has made repeated attempts to obtain the Veteran's service 
treatment and personnel records; the National Personnel 
Records Center (NPRC) has certified that they are unavailable 
as a result of the 1973 fire at their storage facility.  VA 
has also attempted to obtain alternative records, and has 
informed the Veteran of these attempts and the continued need 
for records.  Current VA treatment records are associated 
with the file, and the RO has obtained certification of the 
unavailability of certain VA records from the medical center 
(VAMC) in Chicago.  Records have been obtained from the 
Social Security Administration (SSA).  No VA examination has 
been provided, as such duty is not triggered until a claim is 
successfully reopened.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was filed in December 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Claims of service connection for a left eye disability and 
for headaches were initially denied in a January 1987 rating 
decision on the grounds that no nexus to service was shown.  
The Board affirmed this denial with regard to the left eye in 
a November 1988 decision, and entitlement was repeatedly 
denied in a number of RO decisions from 1988 to 2000.  Most 
recently, by way of a September 2004 decision, the Board 
declined to reopen claims of service connection for either a 
left eye or headache disability.

At the time of the September 2004 decision, the evidence 
consisted of private treatment records from SU Hospital which 
showed complaints of impaired vision beginning in 1976, and 
diagnoses of essential iris atrophy in 1976 and glaucoma in 
1977.  Also of record were private records from JLD/FML 
Hospital, MC Medical Complex records, a statement from Dr. 
LWS regarding treatment; SSA records; and VA treatment 
records from VAMC Milwaukee.  These records showed ongoing 
treatment for left eye and headache problems, as well as 
other health issues, but did not discuss the etiology of the 
problems.  

Records from VAMC Chicago were of record, and revealed a 
report of an initial left eye injury in 1977, when metal 
shavings were blown into the eye.  The etiology of headaches 
was not addressed.

Service medical and personnel records were certified to be 
unavailable as of the September 2004 denial.  Numerous 
inquiries had been made of NPRC, but the custodian had stated 
the records could not be located.  They were stored in that 
section of the St. Louis Storage facility damaged by fire in 
1973, and were presumed destroyed.  NPRC was able to produce 
a limited number of morning reports showing the Veteran's 
unit assignment and disciplinary status.

Finally, the record in September 2004 included numerous 
statements from the Veteran.  He alleged that he had suffered 
frequent headaches in service, as well as bad vision in his 
left eye.  Doctors told him then that his eye problems were 
caused by an unspecified injury.  He was treated with all 
purpose capsules (APCs).  He argued that his headaches were 
symptoms of an eye disorder and should have been better 
diagnosed in service.  In evidence presented to the SSA, the 
Veteran stated that he had headaches since childhood.  At 
another time, he stated to VA that he felt his eye disease 
caused his headaches, and that neither condition had been 
treated in service.  He reiterated that his essential iris 
atrophy was not diagnosed until 1976.  The Veteran also 
stated that the punishment of confinement and reduction in 
rank reflected in service records was the result of being 
absent from his post due to ongoing headaches.

Since September 2004, the Veteran has submitted, or VA has 
obtained on his behalf, extensive additional VA treatment 
records from VAMC Milwaukee, through February 2009.  The RO 
confirmed that all available VAMC Chicago records were 
associated with the file; records from 1977 to 1984 were 
certified to be unavailable.  The Veteran has submitted 
several statements from treating VA doctors describing his 
ongoing treatment and current diagnoses.  These VA records 
were created since the September 2004 Board decision, and 
hence are new in that they have not been previously 
considered by agency decision makers.  They are not, however, 
material.  

The VA records and statements from VA doctors merely 
reinforce the already established fact of current diagnoses.  
In this they are cumulative and redundant.  They do not 
address the etiology of the claimed conditions, except where 
they repeat in discussion the Veteran's own contentions.  No 
doctor provides a reasoned medical opinion regarding the 
causation of headache or left eye disabilities.  The VA 
records therefore do not address the unestablished fact of a 
nexus to service, nor do they raise the reasonable 
possibility of substantiating the claims.  The Board notes as 
well that the newly submitted records actually fail to show 
any current diagnosis of a chronic headache condition; the VA 
records are in fact against the Veteran's claim in that 
respect.  VA records and medical opinions received since 
September 2004 do not warrant reopening of the previously 
denied claims of service connection for left eye or headache 
disabilities.

The Veteran has additionally submitted copies of various 
articles and journals regarding essential iris atrophy and 
glaucoma which he has gleaned from the internet and/or 
magazines.  These describe the signs and symptoms of the 
Veteran's left eye disability, as well as treatment options.  
The speak generally about the various causes of and risk 
factors for the conditions.  None of the submitted literature 
addresses the specific facts of the Veteran's case.  These 
articles are considered new because they were not previously 
considered.  They are also not cumulative or redundant of 
evidence already of record.  Unfortunately, they cannot be 
considered material for purposes of reopening the claims for 
left eye or headache disabilities.  While the articles do 
comment of etiology of eye disease, they do not address the 
specific facts of the Veteran's situation or even relate it 
to military service generally.  The risk factors described do 
not include activities reported by the Veteran in connection 
with his service.  The internet and journal articles 
submitted by the Veteran do not raise the reasonable 
possibility of substantiating the claims, as there is nothing 
in them addressing the unestablished fact of a nexus to 
service.  Reopening of the claims is not appropriate based on 
this evidence.

Also, the Veteran has submitted numerous, extensive 
statements and argument, including his own testimony at the 
April 2009 hearing before the undersigned.  The Veteran 
reiterates, repeatedly, the allegations already considered by 
agency decision makers at the RO and Board.  He alleges the 
following:  that he was treated for both conditions in 
service; that there is a causal relationship between the 
headaches and eye disabilities; that a pre-existing headache 
condition was aggravated by service; and that doctors in 
service told him he had sustained some kind of eye injury in 
the past.  Each of these contentions has been previously 
considered by VA and fully weighed against the evidence of 
record.  None of the Veteran's arguments, therefore, can be 
considered new.  They are cumulative and redundant of items 
already of record.  While the Veteran does direct his 
statements at the unestablished fact of a nexus to service, 
they are not sufficient to warrant reopening of the claim at 
this time.  He has added no facts or allegations which raise 
the reasonable possibility of substantiating the claims or 
require further inquiry, even assuming the credibility of his 
lay evidence.  

The Board would note in connection with the finding that the 
Veteran has made no new allegations, that much of his 
correspondence and argument is aimed at obtaining a 
reconsideration of the prior Board and/or RO decisions.  The 
Veteran has intentionally raised already considered 
arguments, apparently in the hopes that they will be re-
evaluated afresh.  He has already sought, in October 2006, 
reconsideration of a May 1998 Board decision, and has argued 
several times that either the RO or his representative has 
willfully ignored or has hidden evidence, such as service 
records, from him.  He has unsuccessfully attempted to appeal 
the denial of Board reconsideration to the Court of Appeals 
for Veterans Claims; an August 2007 order dismissed that 
appeal for a lack of jurisdiction.  These attempts to re-
argue past adjudications fail to address the merits of the 
current claims, and do not constitute new and material 
evidence.

In short, new and material evidence to reopen the claims has 
not been received, and the claims for service connection for 
a left eye disability and a headache disorder cannot be 
reopened.  See 38 C.F.R. § 3.156.





ORDER

New and material evidence not having been received, reopening 
of a claim for service connection for a left eye disability, 
to include glaucoma and iris atrophy, is denied.

New and material evidence not having been received, reopening 
of a claim for service connection for headaches is denied.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Unfortunately, remand is required with respect to the claim 
for compensation benefits under 38 U.S.C.A. § 1151 for a left 
eye disability for compliance with the VCAA and Kent, supra.

The July 2007 letter intended to fulfill VA's duty to provide 
notice to the Veteran regarding his claim for service 
connection for an eye disability informed the Veteran that 
his claim was most recently denied in a January 1987 RO 
decision.  The claim was denied because any left eye 
disability was sustained many years after service and because 
no carelessness, accident, negligence, lack of proper skill, 
or other major error in judgment was demonstrated by the 
evidence of record.

Subsequent to the January 1987 RO decision, however, was a 
June 1996 RO decision, and most recently a May 1998 Board 
decision denying entitlement to 38 U.S.C.A. § 1151 benefits.  
The Board denied entitlement based on findings that the 
Veteran had failed to establish that VA treatment (or 
treatment authorized by VA) had resulted in the initial left 
eye disability, and that once VA treatment was shown, no 
additional disability was shown.  The Veteran was already 
blind in the left eye when he sought VA treatment.

The notice provided to the Veteran in July 2007, then, 
referred him to the incorrect final decision, and, more 
importantly, incorrectly informed him of the basis for his 
prior denial.  The provided notice did not afford him an 
opportunity to meaningfully participate in the adjudication 
of his claim.  The matter must be remanded for corrected 
notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


